—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated April 24, 1999, which granted the motion of the defendants PSA, a division of Pepsico, Inc., and Juan Perez for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendants PSA, a division of Pepsico, Inc. (hereinafter PSA), and Juan Perez, for summary judgment dismissing the complaint insofar as asserted against them. PSA, the owner of a tractor trailer delivery truck, and Perez, the operator of the truck, established that the operator of the other vehicle, the defendant Lucille Caputo, was negligent as a matter of law by failing to stop at a stop sign and colliding with the side of the tractor trailer as it passed through the intersection (see, Hines v New York City Tr. Auth., 264 AD2d 506; Wolfson v Milillo, 262 AD2d 636). In opposition, the plaintiffs, who were passengers in the Caputo vehicle, failed to submit evidence to create a triable issue of fact regarding whether Perez was in any way at fault in causing the accident (see, Perez v Brux Cab Corp., 251 AD2d 157; Namisnak v Martin, 244 AD2d 258). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.